DETAILED ACTION
Status of Claims
This action is in reply to the communication filed on 25 October, 2022.
Claims 1, 6 and 16 have been amended.
Claims 1 - 20 are currently pending and have been examined.
The present application is a continuation of U.S. Application Number 14/048,398 now U.S. Patent Number 10,332,055.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 contains text that is not underlined as being added, and that was not presented in the claims filed on 6 July, 2022. In particular, everything in lines 8 to 25 was not presented in the 6 July claim set. It appears to the Examiner that the text was presented because of a typographical error -(speculating that the text was copied from Claim 1 and pasted into Claim 6 to incorporate the template limitations. The text is an exact match for Claim 1, including the period at the end).  For purposes of this examination, Examiner assumes that lines 8 – 25 are deleted; however, appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019).
Claim 6 is representative. Claim 6 recites:
One or more non-transitory computer-readable media having computer-executable instructions embodied thereon that, when executed, provide a method for generating a graphical user interface, the media comprising:
extracting a program template;
customizing the program template to be specific to an entity using electronically received entity-specific data, the program template including a quality measure for evaluating performance of the entity;
determining, as output from a program engine that executes a scoring program via a score card application, an entity score for a plurality of quality measure categories used for evaluating performance of the entity, wherein the entity score is determined using a user-defined target score for the plurality of quality measure categories and by assigning a quantity of points to the entity for the plurality of quality measure categories within a particular time period based on patient population information;
obtaining, as output from the program engine that executes the scoring program via the score card application, the entity score for the entity, an opportunity index value for the entity, the plurality of quality measure categories, and the user-defined target score; 
generating and causing display of a graphical user interface that displays: the entity score; a graphical representation of the entity score as a percentage of completion for each of the plurality of quality measure categories used in the scoring program to evaluate performance of the entity with respect to the plurality of quality measure categories; and
for at least one quality measure category of the plurality of quality measure categories, another graphical representation of the opportunity index value for the entity that is specific to the at least one quality measure category, the opportunity index value indicating a specific percentage increase to the entity score that will result from the entity performing one or more tasks that correspond to the at least one quality measure category, wherein the specific percentage increase to the entity score is determined by the scoring program executed by the program engine.
Claim 16 recites a system that executes the steps of the method recited in Claim 6. Claim 1 recites similar limitations.
Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea.
STEP 1
The claims are directed to a system and non-transitory computer readable medium which are included in the statutory categories of invention.
THE CLAIMS ARE DIRECTED TO ORGANIZING HUMAN ACTIVITY
STEP 2A PRONG ONE
The claims recite the abstract idea of:  
customizing the program template to be specific to an entity using electronically received entity-specific data, the program template including a quality measure for evaluating performance of the entity;
determining an entity score for a plurality of quality measure categories used for evaluating performance of the entity, wherein the entity score is determined using a user-defined target score for the plurality of quality measure categories and by assigning a quantity of points to the entity for the plurality of quality measure categories within a particular time period based on patient population information;
obtaining the entity score for the entity, the opportunity index value for the entity, the plurality of quality measure categories, and the user-defined target score;
generating a representation of the entity score as a percentage of completion for each of the plurality of quality measure categories to evaluate performance of the entity with respect to the plurality of quality measure categories; and
for at least one quality measure category of the plurality of quality measure categories, another representation of the opportunity index value for the entity that is specific to the at least one quality measure category, the opportunity index value indicating a specific percentage increase to the entity score that will result from the entity performing one or more tasks that correspond to the at least one quality measure category.
The claims, as illustrated by Claim 6, also recite an abstract idea within the “certain methods of organizing human activity” grouping – 
fundamental economic principles or practices including hedging, insurance, mitigating risk; 
commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; 
managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions. 
The specification discloses that healthcare organizations and their contracts with payers must be managed to insure adherence to contractually required quality measures (0048, 0076) – i.e. mitigating risk; commercial or legal interactions including agreements in the form of contracts. Adherence to the terms of the contract impact reimbursements – i.e. a fundamental economic practice. The claims recite determining and obtaining information from a scoring program, using a template customized by a user for the entity (0053). For example, the terms of the contract, or other objectives, are used to manually customize the template. The template is used to identify different types of population segments in one or more population records based on a medical condition, affiliation with a healthcare organization, or a particular provider – i.e. filtering population records. The template is used for “evaluating the performance of the entity” including determining an entity score.  The entity score and an opportunity index value for a plurality of quality measures categories and a target score are obtained and displayed as a percentage completion for each of the quality measure categories relative to a target score. Recommended tasks to increase the percentage of the entity score are provided – i.e. managing personal behavior including following rules or instructions. Evaluating an entity’s performance by obtaining and displaying scores relative to a contractually obligated target score is process that merely organizes this human activity. For example, the system determines the percentage of patients in a scorable patient group who meet the quality measure as specified by the quality measure contained in the contract (0093). Similarly, the broadest reasonable interpretation of generating recommendations to improve the score encompasses a process that merely organizes this human activity. The specification discloses that the quality measures with the top five opportunity index quality measures – those quality measures that offer the most opportunity to improve the provider’s overall score – are presented in the largest rectangles to draw the user’s attention allowing the provider to see where he or she can improve with the least amount of effort (0121). As such, the claims recite an abstract idea within the certain methods of organizing human activity grouping.
STEP 2A PRONG TWO
The claims recite additional elements beyond those that encompass the abstract idea above including:
one or more non-transitory computer-readable media having computer-executable instructions embodied thereon; 
extracting a program template;
a program engine that executes a scoring program via a score card application;
generating and causing display of a graphical user interface;
wherein the specific percentage increase to the entity score is determined by the scoring program executed by the program engine.
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e). 
The program engine that executes a score program via a score card application, GUI that displays graphical representations, and media are recited at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer component. These elements merely add instructions to implement the abstract idea on a computer, and generally link the abstract idea to a particular technological environment. Extracting a template for customizing is an extra-solution data gathering step. Nothing in the claim recites specific limitations directed to an improved computer system, processor, memory, network, database or Internet. Similarly, the specification is silent with respect to these kinds of improvements. A general purpose computer that applies a judicial exception by use of conventional computer functions, as is the case here, does not qualify as a particular machine, nor does the recitation of a generic computer impose meaningful limits in the claimed process. (see Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). As such, the additional elements recited in the claim do not integrate the abstract performance evaluation process into a practical application of that process.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract performance evaluation process. Receiving information by user selection, or retrieval is a well-understood, routine and conventional computer function – i.e. receiving or transmitting data over a network as in Symantec, TLI, OIP and buySAFE. Generating a GUI to display the results of the abstract process is an ancillary part of the abstract process itself as in Electric Power Group. The additional structural elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generic computer structure (i.e. a program engine that executes a scoring program via a score card application; a graphical user interface; computer-readable medium). Each of the above components are disclosed in the specification as being purely conventional and/or known in the industry. Because the specification describes these additional elements in general terms, without describing particulars, Examiner concludes that the claim limitations may be broadly, but reasonably construed, as reciting well-understood, routine and conventional computer components and techniques. The specification describes the elements in a manner that indicates that they are sufficiently well-known that the specification does not need to describe the particulars in order to satisfy U.S.C. 112. Considered as an ordered combination the limitations recited in the claims add nothing that is not already present when the steps are considered individually. As such, the additional elements recited in the claim do not amount to significantly more than the abstract performance evaluation process.
THE CLAIMS ARE DIRECTED TO A MENTAL PROCESS
STEP 2A PRONG ONE
The claims recite the abstract idea of:  
customizing the program template to be specific to an entity using electronically received entity-specific data, the program template including a quality measure for evaluating performance of the entity;
determining an entity score for a plurality of quality measure categories used for evaluating performance of the entity, wherein the entity score is determined using a user-defined target score for the plurality of quality measure categories and by assigning a quantity of points to the entity for the plurality of quality measure categories within a particular time period based on patient population information;
generating a representation of the entity score as a percentage of completion for each of the plurality of quality measure categories to evaluate performance of the entity with respect to the plurality of quality measure categories; and
for at least one quality measure category of the plurality of quality measure categories, another representation of the opportunity index value for the entity that is specific to the at least one quality measure category, the opportunity index value indicating a specific percentage increase to the entity score that will result from the entity performing one or more tasks that correspond to the at least one quality measure category.
The claims, as illustrated by Claim 6, recite an abstract idea within the “mental processes” grouping – concepts performed in the human mind including observation, evaluation, judgment and opinion.  The specification discloses that healthcare organizations and their contracts with payers must be managed to insure adherence to contractually required quality measures (0048, 0076). The claims recite determining an entity score for a plurality of categories and for a particular time period and generating a representation of the entity score as a percentage completion that is used to “evaluate the performance of the entity with respect to the plurality of quality measure categories”. The entity score is determined according to a program template built by a user by making selections and entries in a user interface that defines who should be scored, for what they should be scored and how they should be scored, as shown in Figures 5 and 17 – 23. Selecting information for analysis or display is an ordinary mental process. The entity score represents the number of scorable patients who meet a particular quality measure. For each patient meeting the quality measure a number of points, defined by the user, are awarded. Points are accumulated for a period of time and compared to a total number of points available, and represented as a percent completion such as in a bar graph as in Figure 25. Accumulating a number of points and comparing that number to a total number of available points, as a percentage, is a process that, except for generic computer implementation steps, can be performed in the human mind or with the aid of pen and paper. The claims further recite generating a representation of an opportunity index value. generating representations of the score as a percentage of completion – i.e. the target score – for example as the bar graph recited in Claim 7, can be readily performed by a human with the aid of pen and paper. (Examiner notes that fundraising drives are often tracked with a “thermometer” graphic that can be updated as fundraising progresses toward a goal.) Obtaining an opportunity index value includes re-determining the score based on changing the percentage completion. Similarly, the broadest reasonable interpretation of generating recommendations to improve the score encompasses a process that can be performed in the human mind. The specification discloses that the quality measures with the top five opportunity index quality measures – those quality measures that offer the most opportunity to improve the provider’s overall score – are presented in the largest rectangles to draw the user’s attention allowing the provider to see where he or she can improve with the least amount of effort (0121).  As such, the claims recite an abstract idea within the mental process grouping.
STEP 2A PRONG TWO
The claims recite additional elements beyond those that encompass the abstract idea above including:
one or more non-transitory computer-readable media having computer-executable instructions embodied thereon; 
a program engine that executes a scoring program via a score card application
extracting a program template;
obtaining the entity score for the entity, the opportunity index value for the entity, the plurality of quality measure categories, and the user-defined target score;
generating and causing display of a graphical user interface;
wherein the specific percentage increase to the entity score is determined by the scoring program executed by the program engine;
generating and causing display of a graphical user interface that displays: the entity score; a graphical representation of the entity score as a percentage of completion for each of the plurality of quality measure categories used in the scoring program to evaluate performance of the entity with respect to the plurality of quality measure categories; and
for at least one quality measure category of the plurality of quality measure categories, another graphical representation of the opportunity index value for the entity that is specific to the at least one quality measure category, the opportunity index value indicating a specific percentage increase to the entity score that will result from the entity performing one or more tasks that correspond to the at least one quality measure category.
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e). The program engine that executes a scoring program via a score card application, a GUI that displays graphical representations, and media are recited at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer component. These elements merely add instructions to implement the abstract idea on a computer, and generally link the abstract idea to a particular technological environment. Obtaining and extracting information, including by user selection of options from a list is an insignificant extra-solution activity – i.e. a data gathering step. Similarly generating and causing display of GUIs including representations of the data is an insignificant post-solution activity. Nothing in the claim recites specific limitations directed to an improved computer system, processor, memory, network, database or Internet. Similarly, the specification is silent with respect to these kinds of improvements. A general purpose computer that applies a judicial exception by use of conventional computer functions, as is the case here, does not qualify as a particular machine, nor does the recitation of a generic computer impose meaningful limits in the claimed process. (see Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). As such, the additional elements recited in the claim do not integrate the abstract performance evaluation process into a practical application of that process.

STEP 2B
The additional elements identified above do not amount to significantly more than the abstract performance evaluation process. Receiving information, including by user selection, is a well-understood, routine and conventional computer function – i.e. receiving or transmitting data over a network as in Symantec, TLI, OIP and buySAFE. Generating a GUI to display the results of the abstract process is an ancillary part of the abstract process itself as in Electric Power Group. The additional structural elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generic computer structure (i.e. a program engine that executes a scoring program via a score card application; a graphical user interface; computer-readable medium). Each of the above components are disclosed in the specification as being purely conventional and/or known in the industry. Because the specification describes these additional elements in general terms, without describing particulars, Examiner concludes that the claim limitations may be broadly, but reasonably construed, as reciting well-understood, routine and conventional computer components and techniques. The specification describes the elements in a manner that indicates that they are sufficiently well-known that the specification does not need to describe the particulars in order to satisfy U.S.C. 112. Considered as an ordered combination the limitations recited in the claims add nothing that is not already present when the steps are considered individually. As such, the additional elements recited in the claim do not amount to significantly more than the abstract performance evaluation process.
The dependent claims add additional features including those that merely serve to further narrow the abstract idea above including: number of quality measures (12); those that recite additional abstract ideas; those that recite well-understood, routine and conventional activity or computer functions including: displaying scores as a bar graph (2, 3, 7, 8); displaying patient numbers and other data in rectangular boxes and in different areas (4, 9 - 11, 12 – 15, 17 - 20 those that recite insignificant extra-solution activities; or those that are an ancillary part of the abstract idea. The limitations recited in the dependent claims, in combination with those recited in the independent claims add nothing that integrates the abstract idea into a practical application, or that amounts to significantly more. These elements merely narrow the abstract idea, recite additional abstract ideas, or append conventional activity to the abstract process. As such, the additional element do not integrate the abstract idea into a practical application, or provide an inventive concept that transforms the claims into a patent eligible invention.
The apparatus claims are no different from the method claims in substance. “The equivalence of the method, system and media claims is readily apparent.” “The only difference between the claims is the form in which they were drafted.” (Bancorp). The method claims recite the abstract idea implemented on a generic computer, while the apparatus claims recite generic computer components configured to implement the same idea. Specifically, Claims 16 - 20 merely add the generic hardware noted above that nearly every computer will include. The apparatus claim’s requirement that the same method be performed with a programmed computer does not alter the method’s patentability under U.S.C. 101 (In re Grams). Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Response to Arguments
Applicant's arguments filed 25 October, 2022 have been fully considered but they are not persuasive.
The U.S.C. 101 Rejection
Applicant asserts that the claims are not directed to an abstract idea including mental processes or methods of organizing human activity.
In particular, Applicant asserts that the claims “do not recite a mathematical concept nor a mental process”. Here, Examiner notes that a mathematical concept has not been asserted. Nonetheless, a mental process has been asserted; however, Applicant does not explain why determining an entity score – i.e. the number of scorable patient who meet a particular quality measure – cannot be performed mentally. Accumulating points for patients who meet the quality measure, and comparing “points earned” to a total number of point available – the number of points if every scorable patient met the quality measure. Similarly, a human can generate a representation of this score with the aid of pen and paper.
Applicant further asserts that the claims are not directed to a method of organizing human activity because the claims “do not recite actions for controlling human behavior”. Applicant misconstrues this abstract idea grouping. Methods of organizing human activity may be represented by claims that recite fundamental economic activities such as determining a score indicating compliance with a contract, and tasks that may be performed to improve the score. The “specialized score card computer application” is executed by a generic computer to perform the abstract process.
	Applicant asserts that the claims integrate the exception into a practical application, and provide an inventive concept, because the claims “improves the functioning of a computer or improves another technology or technical field”; - i.e. “the claims describe a specific way to solve a specific technical problem by removing human subjectivity in healthcare information technology systems”. Examiner does not understand the argument. Applicant asserts that “traditional processes required a health care provider to review patient data and, relying on her judgement (i.e. subjectivity – a term not used in the application), decide which quality measures to implement and which set of patients they should cover.”; which could lead to “inefficient results” or “focusing on the wrong quality measure”. Here too, the claims rely on the user’s judgement to select and customized the quality measure to be used. Further, using a programmed computer to make a previous manual process more accurate or efficient is not a practical application of the abstract idea. Applicant further asserts that the invention “solves an existing problem of conventional healthcare technology systems” but declines to describe these existing problems, or to point to any section of the specification that describes such problems. The specification describes the prior art in few places. For example, @ 0048 describes, by way of background, that contracts between a healthcare organization and a payer include a variety of provisions, objectives, quality measures and incentives. There is not disclosure that determining the performance of an organization causes any problem, technological or otherwise.
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2006/0282286 to Faris, III et al. discloses a healthcare quality measures system including activities to improve.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”
/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
Date: 1 December,  2022